



AMENDMENT
TO THE
RETIREMENT PLAN FOR EMPLOYEES
OF
ALLIANCEBERNSTEIN L.P.


WHEREAS, AllianceBernstein L.P. (the “Company”) maintains the Retirement Plan
for Employees of AllianceBernstein L.P., amended and restated as of January 1,
2015, as amended (the “Plan”);


WHEREAS, pursuant to subsection 13.01 of the Plan, the Company, by action of the
Board of Directors of the general partner of the Company responsible for the
management of the Company’s business, or a committee thereof designated by such
Board, may amend the Plan, subject to certain restrictions in the Plan; and


WHEREAS, the Company desires to amend the Plan to reflect the new Department of
Labor regulations with respect to claims related to disability determinations,
set forth in 29 CFR 2560, as amended by the final rule set forth in 81 FR 92316,
as amended as set forth in 82 FR 56560.


NOW, THEREFORE, the Plan is hereby amended, effective April 1, 2018, as follows:


1.Section 16.01(a)(iv) of the Plan is hereby amended in its entirety to read as
follows:
(iv)    In addition, in the case of a claim for disability benefits filed after
April 1, 2018, that is wholly or partially denied, the notice to the Claimant
shall be provided in a culturally and linguistically appropriate manner as
described in Department of Labor Regulation § 2560.503-1(o) and shall set forth:


(A)    A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:


(I)    The views presented by the Claimant to the Plan of health care
professionals treating the Claimant and vocational professionals who evaluated
the Claimant;


(II)    The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with the Claimant's adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and


(III)    A disability determination regarding the Claimant presented by the
Claimant to the Plan made by the Social Security Administration.






4





--------------------------------------------------------------------------------




(B)    If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request;


(C)    Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist (for
claims filed on or before April 1, 2018, a statement that the applicable
criteria are available upon request and free of charge may be provided in lieu
of the actual criteria); and


(D)    A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant's claim for benefits. Whether a
document, record, or other information is relevant to a claim for benefits shall
be determined by reference to Department of Labor Regulation § 2560.503-1(m)(8).




2.Section 16.01(b)(i) of the Plan is hereby amended to add the following
language immediately following the second sentence thereof:
“Before issuing an adverse decision on appeal of any claim for disability
benefits filed after April 1, 2018, the Administrative Committee shall provide
any new or additional evidence considered, relied upon, or generated by or at
the direction of the Administrative Committee or its designee, and any new or
additional rationale upon which the adverse decision on appeal is based. This
information shall be provided to the Claimant free of charge and sufficiently in
advance of the decision to provide the Claimant with a reasonable opportunity to
respond.”






4





--------------------------------------------------------------------------------






3.Section 16.01(b)(v)(D) of the Plan is hereby amended in its entirety to read
as follows:
(D)    In addition, in the case of a claim for disability benefits filed after
April 1, 2018, that is wholly or partially denied, the notice to the Claimant
shall be provided in a culturally and linguistically appropriate manner as
described in Department of Labor Regulation § 2560.503-1(o) and shall set forth:


(I)    A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:


(i)    The views presented by the Claimant to the Plan of health care
professionals treating the Claimant and vocational professionals who evaluated
the Claimant;


(ii)    The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a Claimant's adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and


(iii)    A disability determination regarding the Claimant presented by the
Claimant to the Plan made by the Social Security Administration.


(II)    If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request;


(III)    Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist (for
claims filed on or before April 1, 2018, a statement that the applicable
criteria are available upon request and free of charge may be provided in lieu
of the actual criteria); and






4





--------------------------------------------------------------------------------




(IV)    A description of the applicable contractual limitations period that
applies to the Claimant’s right to bring an action under Section 502(a) of the
ERISA, including the calendar date on which the contractual limitations period
expires for the claim.






















































































4



